UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


JAMES ARTHUR MEEKS,                               §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:18-CV-263
                                                  §
WARDEN S. NASH,                                   §
                                                  §
                Defendant.                        §

      MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
        THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff James Arthur Meeks, proceeding pro se, filed the above-styled civil rights lawsuit.

The court previously referred this matter to the Honorable Keith F. Giblin, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to 28 U.S.C. § 636 and orders

of this court. The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge recommending this case be dismissed for failure to state a claim upon which

relief may be granted.

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. Plaintiff filed objections to the magistrate judge’s Report and

Recommendation.

         The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law.    After careful consideration, the court is of the opinion the objections are

without merit.     Plaintiff alleges some of his property was taken from him and that other

property was damaged. Plaintiff states in his objections that prison employees violated state

procedures while dealing with his property. Based on the authorities cited by the magistrate

judge, plaintiff had no due process right not to be deprived of his property because Texas state

law provides an adequate post-deprivation remedy. In addition, plaintiff fails to allege the

defendant had any personal involvement in the alleged constitutional violation.
                                             ORDER

       Accordingly, the objections filed by plaintiff are OVERRULED. The findings of fact and

conclusions of law set forth in the report of the magistrate judge are correct, and the report of the

magistrate judge is ADOPTED. A final judgment shall be entered dismissing this lawsuit.

        SIGNED at Beaumont, Texas, this 10th day of March, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
